Citation Nr: 1731749	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability, claimed as arthritis. 

2. Entitlement to service connection for degenerative disc disease of the cervical spine. 

3. Entitlement to service connection for dry eye syndrome. 

4. Entitlement to service connection for the residuals of burns to the eyes. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in February 2015.  A transcript is in the record.  The Veteran submitted a waiver of initial RO consideration for private medical records he submitted at that time.

This matter was previously before the Board in April 2016 when it was remanded for additional development.  It has now been returned. 

The Veteran has submitted lay statements in support of his claims since the most recent supplemental statement of the case was issued in February 2017.  38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or representative is presumed in cases such as this one where the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105 (e) (West 2014).  This section applies and the waiver is presumed.

The issues of entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to service connection for dry eye syndrome; and entitlement to service connection for the residuals of burns to the eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current disability of bilateral knee strain and has presented competent and credible evidence regarding trauma to the knees due to parachute jumps during service; however, the preponderance of the medical evidence weighs against a finding of a nexus between the in-service trauma and the current disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability, claimed as arthritis, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural duties

The Veteran was provided with complete VCAA notice prior to the initial adjudication of his claim in letters dated August 2010 and October 2010.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The issue has been remanded for further development.  The Veteran's personnel records have been obtained.  The majority of the Veteran's service treatment records appear to be unavailable.  The VA has a heightened duty to assist the veteran when records are missing.  Cuevas. v. Principi, 3 Vet. App. 542 (1992).  In this case, the matter has previously been remanded to conduct an additional search for the service treatment records.  This search was unsuccessful.  Numerous requests for service treatment records have been made, but unfortunately it appears that most of these records are not available.  Fortunately, the Veteran's discharge examination and Report of Medical History he completed at that time are in the record.  Furthermore, as the Board will find that the Veteran's statements and testimony are sufficient to support the incurrence of in-service injuries, the absence of these records is somewhat mitigated.  

VA treatment records have been obtained, as have private records submitted or identified by the Veteran.  The Veteran has been afforded two VA examinations of his claimed knee disabilities.  The examiners have reviewed the Veteran's medical records, and have provided opinions pertaining to the etiology of his claimed disabilities that address his contentions.  As noted, the Veteran provided testimony pertinent to his claim at a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that entitlement to service connection is warranted for his knee disabilities.  He believes that these disabilities either began during service or have developed due to parachute jumps in service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  The Veteran's claimed knee disability does not have a diagnosis listed in 38 C.F.R. § 3.309.  

In relevant part, 38 U.S.C.A. § 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he sustained injuries to his knees during his service as a paratrooper.  He particularly believes that his knees were injured when he made a jump during a thunderstorm in which he landed hard after falling through some trees.  The Veteran has submitted several statements in which he describes this injury, and he provided testimony in February 2015.  

The Veteran's personnel records confirm that he completed basic airborne training and was awarded the Parachutist Badge.  They are negative for a report of an accident.  

As noted, the majority of the Veteran's service treatment records are unavailable.  However, the Veteran's discharge examination has been obtained, and this states that the lower extremities were examined and found to be normal.  5/22/2015 VBMS, STR-Dental, p. 18.  The Veteran also completed a Report of Medical History at this time.  He answered "no" to a history of trick or locked knee; lameness; arthritis; and bone, joint, or other deformity.  The doctor's summary did not mention a knee disability.  5/22/2015 VBMS, STR-Dental, p. 24.  

The Veteran was afforded a VA examination of the cervical spine and lower extremities in October 2011.  The diagnosis was bilateral knee arthritis with an unknown date of diagnosis.  The Veteran reported having had knee pain for the past 10 to 12 years.  There had been no surgery.  The Veteran said that both knees would swell, but they did not lock or give way.  There was no history of subluxation or dislocation.  X-ray studies of the knees were normal.  At the completion of the examination, the examiner noted that the Veteran said he was a paratrooper.  There was a question of how many jumps were actually performed and the examiner further noted the Veteran's belief he may have injured his knee on his last jump in 1971 when he hit the ground unusually hard.  The examiner noted that there was no record to support this injury in the claims file.  However, given the time lag between the Veteran's exit from the military in 1974 and the initial development of knee pain 10 or 12 years ago, it was less likely than not that the current knee pain was a continuation of knee pain noted in the military.  10/27/2011 VBMS, VA Examination, p. 1.  

The Veteran described his parachuting accident at the February 2015 hearing.  Afterwards, he states that he was not hospitalized, and that he did not seek treatment for his knee complaints.  He estimated he might have had a total of eight jumps in service.  2/5/2015 VBMS, Hearing Testimony, pp. 19, 24-25.  

VA treatment records show that the Veteran was seen with complaints of knee pain in April 2016.  5/19/2016 VBMS, Capri, pp. 4, 9.  He continued to complain of knee pain in June 2016.  1/23/2016 VBMS, Capri, p. 42.  

The Veteran was afforded another VA examination of the knees in January 2017.  The examiner reviewed the Veteran's claims file.  The current diagnosis was bilateral knee strain.  The onset would have been about 1995, given the timeline provided by the Veteran.  On examination, the Veteran had full range of motion of both knees without instability.  There was no evidence of a cartilage condition.  An X-ray study had been performed, and this was negative for degenerative or traumatic arthritis.  1/20/2017 VBMS, C&P Exam #2, p. 1.  

At the conclusion of the examination, the examiner opined that it was less likely than not that the Veteran's bilateral knee condition was incurred or caused by active service.  The rationale was that the Veteran's 40 years of manual labor was more likely to have caused his knee problems than his three years in the military.  The examiner also noted the negative history and examination at the Veteran's discharge, and the current normal X-ray studies.  1/20/2017 VBMS, C&P Exam #3, p. 1.  

The Veteran has submitted a statement from his former commander who attested that soldiers were sometimes given helicopter parachute jumps as a reward for good behavior, and noted that he was often the jumpmaster for these operations.  Operations were stopped during thunderstorms but the wind could have shifted, and hard landings were common.  4/26/2017 VBMS, Correspondence, p. 1.  

The Board finds that the evidence supports a current diagnosis of bilateral knee strain, as made by the January 2017 examiner.  The evidence does not support a diagnosis of arthritis of either knee.  Although the October 2011 examination report includes a diagnosis of degenerative arthritis, the Board believes that this was based on history provided by the Veteran.  This is because the examiner first notes that the date of initial diagnosis was unknown, indicating that it was not supported by the record.  Then, the X-ray study conducted at that examination was negative for arthritis.  The Board observes that the rating code requires that degenerative arthritis be established by X-ray findings.  See 38 C.F.R. § 4.71a, Code 5003.  There is no other diagnosis of arthritis in the medical records.  The January 2017 examiner specifically indicated that the Veteran does not have arthritis, and X-ray studies were again noted to be negative.  Although a diagnosis of arthritis is not established, the diagnosis of bilateral knee strain is sufficient to meet the criterion of a current diagnosis.  As such, the Board finds that the first element of service connection is established.

The Board also notes that the Veteran is competent to describe his experiences as a parachutist in service, and also finds that his statements are highly credible.  The record shows that he was awarded the Parachutists Badge, and also confirms that he went to jump school.  He has submitted "buddy" statements to support his claim.  Furthermore, the Board finds that a hard landing such as the one described by the Veteran is consistent with the circumstances of his service.  The Board finds that the Veteran suffered trauma to both knees during service, and the second criterion for service connection has been met.  

However, in order to establish service connection, it is not sufficient to show that an injury was sustained in service and that the Veteran has a current disability.  There must also be evidence of a relationship between the in-service injury and the current disability.  Unfortunately, the evidence weighs against such a relationship in this case.  

The record shows that the Veteran denied having knee problems when he was discharged from service.  Later, he reports his knee pain began about 10 to 12 years before the October 2011 VA examination, which would have been more than 25 years after his discharge.  Both the October 2011 examiner and the January 2017 examiner opined that it was less likely than not that the Veteran's current knee disability was related to the events during active service, to include his parachute jumps.  In reaching these opinions, both examiners considered the Veteran's statements regarding his jumps and treated them as credible.  However, they also considered the Veteran's denial of knee pain upon discharge from service, and determined that the many years between discharge and the development of knee symptoms to have been significant.  The normal X-ray studies were also significant, as noted by the 2017 VA examiner.  The Board observes that their opinions are based on more than just the absence of records confirming treatment, but also considers the history of the disability as provided by the Veteran and the absence of current X-ray findings to show a disability caused by the type of trauma sustained in service.  These are the only two competent medical opinions in this matter.  The only other opinion is the Veteran's, and while he is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus or hand pain, he is not competent to provide evidence as to more complex medical questions, as is the case here regarding trauma and the development of a subsequent disability many years thereafter, to include consideration of post-service evidence such as the effect of his occupation and the significance of the x-ray results.  See Woehlaert v. Nicholson, 
21 Vet. App. 456, 462-63 (2007).  

In sum, the Board finds that the preponderance of the evidence is against a nexus between the in-service injury and the current disability, so the final criterion is not met and service connection is not warranted.  


ORDER

Service connection for a bilateral knee disability, claimed as arthritis, is denied. 


REMAND

The Veteran has submitted numerous written statements that describe an incident when a gas burner in a field kitchen exploded in his face.  He testified that the force of this explosion knocked him backwards so hard that it gave him whiplash, and that his eyes were singed.  

The April 2016 remand requested that the Veteran be afforded a VA examination of his degenerative disc disease of the cervical spine.  The examiner was to state whether it was as likely as not that this disability was incurred due to active service, to include parachute jumps and/or a burner explosion described by the Veteran.  

The VA examination of the neck was conducted in January 2017, and the examiner opined that the degenerative disc disease of the cervical spine was not related to service.  Unfortunately, the rationale only addressed the Veteran's history of parachuting.  The possibility that his current cervical spine disability was due to the explosion was not discussed.  Therefore, the rationale is insufficient, and the examination report must be returned to the examiner for an addendum.  1/20/2017 VBMS, C&P Exam, p. 1; Stegall v. West, 11 Vet. App. 268 (1998).  

The April 2016 remand also requested that the Veteran be afforded a VA examination of the eyes in order to address whether or not the Veteran has an eye disability due to active service, to include the gas burner explosion in service.  

The Veteran was afforded a VA examination of the eyes in January 2017.  The examiner found that the Veteran did not have any current pathological eye diagnoses; that he did not have a diagnosis of dry eye syndrome that was incurred in or caused during service; and that there was no residual disability attributable to a burn injury.  1/3/2017 C&P Exam, p. 1.  

Unfortunately, the examination report raises two additional questions that must be addressed.  First, although the VA examiner states that the Veteran's records were reviewed, a May 2016 diagnosis of bilateral dry eye syndrome found in a VA eye clinic examination was neither noted nor discussed.  1/23/2017 VBMS, Capri, 
p. 52-54.  The Board notes that while dry eye syndrome may not have been present at the January 2017 examination, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Based on controlling case law, the May 2016 assessment must be addressed.  

Secondly, although the January 2017 examiner states that the Veteran did not have any current pathological eye diagnosis, the report also states that the Veteran has conjunctivitis.  It did not indicate whether this was trachomatous or nontrachomatous.  It was further described as pinguecula of both eyes.  The Board observes that chronic conjunctivitis (nontrachomatous) is a disability for which service connection may be established.  38 C.F.R. § 4.79, Code 6018 (2016).  Therefore, it appears to contradict the conclusion that the Veteran did not have a current eye diagnosis.  This apparent discrepancy must also be addressed.  


Accordingly, the case is REMANDED for the following actions:

1.  Return the report of the January 2017 VA examination of the neck to the examiner.  The examiner is to review the claim file.  The examiner must state whether it is as likely as not that the Veteran's degenerative disc disease of the cervical spine is due to the gas burner explosion that occurred during active service.  For the sake of this opinion, the examiner should accept the Veteran's description of the explosion and injury as credible.  

If the January 2017 examiner is not available, the examination report should be forwarded to an equally qualified VA medical professional in order to obtain the requested opinion.  A new examination is not required unless deemed necessary by the examiner.  A comprehensive rationale for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Return the report of the January 2017 VA eye examination to the examiner.  The examiner is to review the claim file and become familiar with the pertinent medical history.   The examiner must state the following opinions: 

a) Is it as likely as not that the May 2016 assessment of dry eye syndrome was incurred due to active service, to include (but not limited to) the gas burner explosion in service?  

b) Is it as likely as not that the conjunctivitis noted at the January 2017 examination was incurred due to active service, to include (but not limited to) the gas burner explosion in service?  

For the sake of these opinions, the examiner should accept the Veteran's description of the explosion and injury as credible.  

If the January 2017 examiner is not available, the examination report should be forwarded to an equally qualified VA medical professional in order to obtain the requested opinions.  A new examination is not required unless deemed necessary by the examiner.  
A comprehensive rationale all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


